                                                                                              [Exempt From Filing Fee
                                                                                              Government Code § 6103]


                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Mart B. Oller IV, #149186
                             7647 North Fresno Street
                           3 Fresno, California 93720
                             Telephone:     (559) 433-1300
                           4 Facsimile:     (559) 433-2300

                           5 Attorneys for Defendant COUNTY OF FRESNO

                           6

                           7

                           8                              UNITED STATES DISTRICT COURT

                           9                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                       10

                       11 FARSHAD OREIZI,                                      Case No. 1:18-CV-00662-AWI-EPG

                       12                  Plaintiff,                          STIPULATION AND ORDER TO
                                                                               CONTINUE DATES SET IN THE
                       13           v.                                         COURT’S SCHEDULING ORDER
                                                                               DOCUMENT 19, DATED 04/15/19;
                       14 COUNTY OF FRESNO and DOES 1 through                  DOCUMENT 21, DATED 07/29/19;
                          20, inclusive,                                       DOCUMENT 23 DATED 10/15/19 and
                       15                                                      DOCUMENT 25 DATED 12/4/9
                                         Defendants.
                       16                                                      (ECF No. 26)

                       17           IT IS HEREBY STIPULATED BY AND AMONG, Defendant County of Fresno and
                       18 Plaintiff Farshad Oreizi, through their respective counsel:

                       19           Defendant County of Fresno and Plaintiff Farshad Oreizi, referred to herein as the “Parties,”
                       20 hereby stipulate, request, and consent to the Court entering an Order to continue the dates set by this

                       21 Court in Document 15 as set forth herein below. The parties mediated the case on August 13, 2019,

                       22 without success and thereafter agreed to brief continuances regarding non-expert discovery to

                       23 accommodate plaintiff’s counsel’s vacation and defendant’s counsel’s and his family’s health

                       24 issues, and a trial in Federal court. (Document 19, 22, 25.)

                       25           This request and stipulation is based on the fact that due to unavoidable delays encountered
                       26 in proceeding with the completion of non-expert discovery, due to counsel for Defendant, Mart
                       27 Oller, having a recent bout with the flu, the parties have had to reschedule some of the depositions

                       28 and will need two additional weeks beyond the current cut-off date in which to complete same. The
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &               STIPULATION AND ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING ORDER
   CARRUTH LLP                                DOCUMENT 19, DATED 04/15/19; DOCUMENT 21, DATED 07/29/19;
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                         DOCUMENT 23 DATED 10/15/19 and DOCUMENT 25 DATED 12/4/19
                           1 parties believe that the interests of judicial economy and justice are best served by the requested

                           2 continuance of the dates below, which preserves the current trial date, pretrial date, and dispositive

                           3 motion filing date.

                           4                 DISCOVERY DEADLINES:

                           5                 Non-Expert Discovery:                   Current date: January 31, 2020

                           6                 Proposed New Date:                      February 14, 2020

                           7                 Expert Disclosure:                      Current date: January 31, 2020

                           8                 Proposed New Date:                      February 14, 2020

                           9                 Rebuttal Expert Disclosure:             Current date: February 20, 2020

                       10                    Proposed New Date:                      March 20, 2020

                       11                    Expert Discovery:                       Current date: February 5, 2020

                       12                    Proposed New Date:                      March 30, 2020

                       13                    All other terms, conditions, and deadlines in the Court’s Scheduling Conference

                       14 Order (ECF No. 15, and 25) shall remain in full force and effect.

                       15             IT IS SO STIPULATED.

                       16 Dated: January 30, 2020                                   McCORMICK, BARSTOW, SHEPPARD,
                                                                                        WAYTE & CARRUTH LLP
                       17

                       18

                       19                                                      By:             /s/ Mart B. Oller
                                                                                               Mart B. Oller IV
                       20                                                      Attorneys for Defendant COUNTY OF FRESNO
                       21 / / /

                       22 / / /

                       23 / / /

                       24 / / /

                       25 / / /

                       26 / / /
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                2
   CARRUTH LLP                     STIPULATION AND ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 Dated: Janaury __, 2020                  LAW OFFICE OF PETER SEAN BRADLEY

                           2

                           3
                                                                      By:            /s/ Peter Sean Bradley
                           4                                                           Peter Sean Bradley
                                                                           Attorneys for Plaintiff FARSHAD OREIZI
                           5

                           6

                           7

                           8

                           9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                       3
   CARRUTH LLP                    STIPULATION AND ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1                                                ORDER

                           2           Based in part on the parties’ stipulation (ECF No. 26), and with good cause shown, the Court

                           3 hereby ORDERS that the Scheduling Order (Doc. 15) as previously modified (ECF Nos. 19, 21, 23,

                           4 25), is further modified as follows:

                           5   EVENT                              PRIOR DATE                       CONTINUED DATE

                           6   Non-Expert Discovery Cutoff        January 31, 2020                 February 14, 2020

                           7   Expert Disclosures                 January 31, 2020                 February 14, 2020

                           8   Rebuttal Expert Disclosures        February 20, 2020                March 20, 2020

                           9   Expert Discovery Completion        March 5, 2020                    March 30, 2020

                       10      Pretrial Conference                June 19, 2020, at 10:00 a.m.     June 19, 2020, at 10:00 a.m.

                       11      Trial                              August 18, 2020, at 8:30 a.m.    August 18, 2020, at 8:30 a.m.

                       12

                       13 IT IS SO ORDERED.

                       14
                                  Dated:     January 30, 2020                           /s/
                       15                                                         UNITED STATES MAGISTRATE JUDGE
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                  4
   CARRUTH LLP                     STIPULATION AND ORDER TO CONTINUE DATES SET IN THE COURT’S SCHEDULING ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
